Citation Nr: 9921568	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-34 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1970 to June 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in November 
1997 (which also indicated the veteran's desire to file a service 
connection claim for tinnitus).  A statement of the case was 
issued in December 1997, and a substantive appeal was filed that 
same month.  A rating decision dated December 1997 denied service 
connection for tinnitus.  A notice of disagreement on the 
tinnitus issue was received in December 1997.  Both the tinnitus 
and hearing loss issues were addressed at an RO hearing in April 
1998.  During the hearing, the veteran's representative indicated 
that the veteran would file a substantive appeal in the future on 
the tinnitus issue if he wished to complete an appeal as to that 
issue.  A supplemental statement of the case addressing both 
issues was issued in May 1998 with instructions to the veteran to 
file a substantive appeal if he wished to complete an appeal on 
the tinnitus issue.  A timely substantive appeal was never 
received to complete an appeal as to the tinnitus issue, and the 
only issue before the Board is entitlement to service connection 
for hearing loss. 

Review of the claims file shows that entitlement to service 
connection for hearing loss was denied by rating decision in 
February 1996 and that no appeal was initiated and completed from 
that determination.  38 U.S.C.A. § 7105(a) (West 1991).  That 
decision therefore became final.  38 U.S.C.A. § 7105(c).  A claim 
which has been disallowed in a prior final decision can be 
reopened if new and material evidence is presented or secured.  
38 U.S.C.A. § 5108.   When a veteran seeks to reopen a final 
decision based on new and material evidence, a three-step 
analysis must be applied.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Winters v. West, 12 Vet. App. 203 (1999); Elkins v. 
West, 12 Vet. App. 209 (1999).  The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-grounded 
under 38 U.S.C.A. § 5107(a).  Third, if the claim is found to be 
well grounded, then the merits of the claim may be evaluated 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been met.

It does not appear that the RO noted the February 1996 final 
decision when reaching the September 1997 determination from 
which the present appeal arises.  The RO apparently treated the 
claim as an original claim and found it to be not well-grounded 
(the second step under the above three-step analysis to be 
applied when a veteran requests that a claim be reopened).  
However, the veteran has not been prejudiced by the RO's actions 
in this regard, and in light of the following decision of the 
Board, no useful purpose would be served by remanding the case 
for application of the proper analysis.  


FINDING OF FACT

There is no medical evidence that auditory thresholds in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, or that auditory thresholds for at least 
three of the frequencies are 26 decibels or greater, or that 
speech recognition scores are less than 94 percent.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim for entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

However, it should be noted at the outset that statutory law as 
enacted by the Congress charges a claimant for VA benefits with 
the initial burden of presenting evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  A well-grounded claim has been 
defined by the United States Court of Appeals for Veterans Claims 
(Court) as "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet.App. 78, 91 (1990).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence to the effect that 
the claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993). 

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability (a 
medical diagnosis); ii) of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and; iii) of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 498, 
506 (1995).  

The present appeal involves a claim of service connection based 
on hearing loss.  For purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
auditory thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385.  The Board stresses that by statute it is bound by VA 
regulations.  38 U.S.C.A. § 7104(c).

The veteran contends that his hearing loss manifested while 
serving as a dentist in service due to exposure to loud dental 
equipment.  Service medical records show that the veteran was 
shown to have high frequency hearing loss on occasion at 6000 
Hertz.  His service medical records show audiological testing 
performed upon retirement in May 1994 revealing pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
5
5
10
20
25

An October 1995 VA audiological examination revealed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
15
15
15
LEFT

10
10
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

A VA audiological examination in September 1997 found pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
10
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  The 
examiner noted that the veteran's hearing was within normal 
limits except for a moderate notch at 6000 Hertz.

The above findings disclose that although the veteran may have 
been diagnosed in service with high frequency hearing loss, he 
unambiguously fails to meet the regulatory standard for 
establishing a current hearing disability as defined in 38 C.F.R. 
§ 3.385.  There is no medical evidence contradicting the test 
findings or suggesting that the veteran currently suffers hearing 
loss as defined in 38 C.F.R. § 3.385.  In the absence of proof of 
a present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  In consideration of the foregoing, the 
Board finds that the veteran has failed to meet his burden of 
submitting evidence of a well-grounded claim of entitlement to 
service connection for hearing loss.

The Board views the above discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, and 
as an explanation as to why his current attempt fails.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

